Detailed Action
This Office action responds to the communication filed 5/20/2022
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (a device), Species A, and subspecies A1 in the reply filed on 5/20/2022 is acknowledged.  The traversal is on the ground(s) that the present application is a national stage application under 35 U.S.C. 371, thus ordinary restriction practice is not applicable.  The traversal further notes claims 19-23 have been amended to be dependent from claim 1 (Group I), thus there is unity of invention among groups.  This is found persuasive and the restriction requirement between Groups I and II is withdrawn.
However, upon further consideration, unity of invention is lacking among species.  The original requirement mailed 3/21/2022 is replaced by the present restriction requirement.  As noted above, Applicant has elected species with traverse.  The above election has been applied to the present restriction requirement.  The requirement is still deemed proper and is therefore made FINAL.
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/20/2022.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: a semiconductor device/a method comprising a passivation layer, as shown in Fig. 1A.
Subspecies A1: the scribe region, as shown in Fig. 1A.
Subspecies A2: the scribe region, as shown in Fig. 4B.
Species B: a semiconductor device/a method comprising a passivation layer, as shown in Fig. 1B.
Subspecies B1: the scribe region, as shown in Fig. 1A.
Subspecies B2: the scribe region, as shown in Fig. 4B.
Species C: a semiconductor device/a method comprising a passivation layer, as shown in Fig. 1C.
Subspecies C1: the scribe region, as shown in Fig. 1A.
Subspecies C2: the scribe region, as shown in Fig. 4B.
Species D: a semiconductor device/a method comprising a passivation layer, as shown in Fig. 4B.
Subspecies D1: the scribe region, as shown in Fig. 1A.
Subspecies D2: the scribe region, as shown in Fig. 4B.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  none
Species A-D and their respective subspecies as noted above lack unity of invention because the groups do not share the same or corresponding technical feature.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, the title is citing a semiconductor device and method.  However, the inventive concept is directed to substrate surfaces, as cited in claim 1, line 6.
Claim Objections
Claim 5 is objected to because of the following informalities:  “covering” in line 2.  For the sake of compact prosecution, claim 5 is interpreted in the instant Office action as follows: “covering” is found to be a grammatical error and is equivalent to “covers”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  “facing” in line 2.  For the sake of compact prosecution, claim 9 is interpreted in the instant Office action as follows: “facing” is found to be a grammatical error and is equivalent to “faces”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “facing” in line 2.  For the sake of compact prosecution, claim 10 is interpreted in the instant Office action as follows: “facing” is found to be a grammatical error and is equivalent to “faces”.  Appropriate correction is required.
Claims 16, 17 are objected to because of the following informalities:  there is no transitional word or phrase between the preamble and body of the claim.  For the sake of compact prosecution, claims 16, 17 are interpreted in the instant Office action as follows: the above observation is found to be a grammatical error and is equivalent to “claim 12, wherein…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 (and dependent claims 2-17, 19-23 dependent therefrom), 3, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 (and dependent claim 2-17, 19-23 dependent therefrom), “a relative rough surface” is unclear as to what the roughness is relative to. For the sake of compact prosecution, claim 1 is interpreted in the instant Office action as follows: the roughness is relative to an otherwise uncut surface (non-diced). This interpretation is to be confirmed by applicant in next office action.
Regarding claim 3, “a relative smooth surface” is unclear as to what the smoothness is relative to. For the sake of compact prosecution, claim 3 is interpreted in the instant Office action as follows: the smoothness is relative to an otherwise uncut surface (non-diced). This interpretation is to be confirmed by applicant in next office action.
Claim 15 recites the limitation "the first surface of the substrate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the sake of compact prosecution, claim 15 is interpreted in the instant Office action as follows: “first surface of the substrate” is equivalent to “surface of the substrate” as cited in parent claim 12, line 4.  This interpretation is to be confirmed by applicant in the next office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Macelwee (US 20170256638 A1).
Regarding claim 1 as noted in the 112(b) rejection, Macelwee discloses a nitride-based semiconductor device (Fig. 13), comprising: a substrate (402, see annotated Fig. 13 below, similarly 302 in Fig. 6); a group III-V nitride layer (412, similarly 312 in Fig. 6) disposed on the substrate; a dielectric layer (430, similarly 330 in Fig. 6) disposed on the group III-V nitride layer; and an inclined sidewall (inclined sidewall, similarly 394 of Fig. 6) extending from the dielectric layer to the substrate, wherein the substrate comprising a surface (Sawn Edge) opposite the inclined sidewall.
Illustrated below is Fig. 13 of Macelwee.

    PNG
    media_image1.png
    472
    650
    media_image1.png
    Greyscale

Macelwee fails to expressly teach the surface opposite the inclined sidewall is a relative rough surface.  However, Macelwee clearly teaches the claimed surface is formed by dicing ([0086]) and clearly teaches dicing operations may alter the texture of a surface to be rough (“dicing induced defects”, “cracks”, [0086]).  Therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to have the surface opposite the inclined sidewall be a relative rough surface because it is an inherent characteristic that necessarily flows from the teachings of the applied prior art.
Regarding claim 2. Macelwee discloses a nitride-based semiconductor device (Fig. 13), further comprising a passivation layer (490) covering the inclined sidewall, wherein the passivation layer comprises an uneven surface (outer surface of 490, conformally covers the device) facing opposite the inclined sidewall.
Regarding claim 3 as noted in the 112(b) rejection, Macelwee discloses a nitride-based semiconductor device (Fig. 13), further comprising a passivation layer (490) covering the inclined sidewall, wherein the passivation layer comprises a relative smooth surface (smooth surface) facing opposite the inclined sidewall.
Regarding claim 5 as noted in the objection, Macelwee discloses a nitride-based semiconductor device (Fig. 13), wherein the passivation layer covers an interface between the substrate and the group III-V layer.
Regarding claim 6, Macelwee discloses a nitride-based semiconductor device (Fig. 13), wherein the uneven surface of the passivation layer is adjacent to an interface between the substrate and the group III-V nitride layer.
Regarding claim 7, Macelwee discloses a nitride-based semiconductor device (Fig. 13), wherein a first surface of the passivation layer (bottom surface of 490 within 488) is not coplanar with an interface between the substrate and the group III-V nitride layer.
Regarding claim 8, Macelwee discloses a nitride-based semiconductor device (Fig. 13), wherein a first surface of the substrate (surface of substrate) is not coplanar with an interface between the substrate and the group III-V nitride layer.
Regarding claim 9 as noted in the objection, Macelwee discloses a nitride-based semiconductor device (Fig. 13), wherein the relative rough surface of the substrate faces opposite an interface between the substrate and the group III-V nitride layer.
Regarding claim 10 as noted in the objection, Macelwee discloses a nitride-based semiconductor device (Fig. 13), wherein the uneven surface of the passivation layer faces opposite an interface between the substrate and the group III-V nitride layer.
Regarding independent claim 11, Macelwee discloses a nitride-based semiconductor structure (Fig. 13), comprising: a substrate (402, similarly 302 in Fig. 6); a group III-V nitride layer (412, similarly 312 in Fig. 6) disposed on the substrate; a dielectric layer (430, similarly 330 in Fig. 6) disposed on the group III-V nitride layer; a first sidewall (left surfaces of 430, 412, 402 within 488, similarly 394 of Fig. 6) extending from the dielectric layer into the substrate; and a second sidewall (right surfaces of 430, 412, 402 within 488, similarly 392 of Fig. 6) disposed opposite the first sidewall, and extending from the dielectric layer into the substrate, wherein the first sidewall and the second sidewall define a recess (488).
Regarding claim 12, Macelwee discloses a nitride-based semiconductor structure (Fig. 13), further comprising a passivation layer (490), wherein the passivation layer comprising a first portion (portion on left surfaces of 488) and a second portion (portion on bottom of 488), the first portion covers the first sidewall and the second portion covers a portion of a surface of the substrate.
Regarding claim 13, Macelwee discloses a nitride-based semiconductor structure (Fig. 13), wherein the second portion of the passivation layer exposes a portion of a surface of the substrate.
Regarding claim 14, Macelwee discloses a nitride-based semiconductor structure (Fig. 13), wherein a first surface of the first portion (bottom surface of 490 within 488) is not coplanar with an interface between the substrate and the group III-V nitride layer.
Regarding claim 15, Macelwee discloses a nitride-based semiconductor structure (Fig. 13), wherein the first surface of the substrate is not coplanar with an interface between the substrate and the group III-V nitride layer.
Claims 4, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Macelwee.
Regarding claim 4, Macelwee discloses a nitride-based semiconductor device (Fig. 13), wherein a surface of the substrate and the inclined sidewall define a first angle (first angle, see annotated reference lines).
Macelwee fails to expressly teach the first angle is in a range of 90 degrees to 150 degrees.
Further as to claim 4, with respect to the first angle, i.e. in a range of 90 degrees to 150 degrees.  Although Macelwee failed to disclose the measurement of the first angle, it has been held that measurement differences will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such first angle range is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality (see paragraph below) of the first angle claimed and the Prior Art shows a first angle, it would have been obvious to one of ordinary skill in the art to select a suitable angle (i.e. dimensions) for the first angle in the device of Macelwee.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed first angle, or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 16 as noted in the objection, Macelwee discloses a nitride-based semiconductor structure (Fig. 13), wherein the surface of the substrate and the first sidewall define a first angle (first angle, see annotated reference lines).
Macelwee fails to expressly teach the first angle is in a range of 90 degrees to 150 degrees.
Further as to claim 16, with respect to the first angle, i.e. in a range of 90 degrees to 150 degrees.  Although Macelwee failed to disclose the measurement of the first angle, it has been held that measurement differences will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such first angle range is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality (see paragraph below) of the first angle claimed and the Prior Art shows a first angle, it would have been obvious to one of ordinary skill in the art to select a suitable angle (i.e. dimensions) for the first angle in the structure of Macelwee.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed first angle, or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 17 as noted in the objection, Macelwee discloses a nitride-based semiconductor structure (Fig. 13), wherein the passivation layer further comprises a third portion and a fourth portion, the third portion covers the second sidewall and the fourth portion covers a portion of a surface of the substrate (portion of 490 above 430).
Macelwee fails to illustrate in Fig. 13 the passivation layer further comprises a third portion covering the second sidewall.
Although the device disclosed by the embodiment of Fig. 13 shows substantial features of the claimed invention, it fails to expressly teach the passivation layer further comprises a third portion covering the second sidewall.
Nonetheless, Macelwee discloses these features in another embodiment (see Fig. 14), where a passivation layer (1090) covers the first and second sidewalls.
A person having ordinary skill in the art at the time of invention would have readily recognized the desirability and advantages of modifying the structure of Fig. 13 according to these alternative embodiments, by employing a passivation layer covering the first and second sidewalls.  This passivation layer would enable dicing the semiconductor structure within the trench (as shown in Fig. 14, [0100]) instead of adjacent the trench (as shown in Figs. 12, 6), thus reducing the area of the dicing street.  Doing so would enable a greater number of functional structures per substrate, thus reducing manufacturing costs.  Therefore, it would have been obvious to have the passivation layer further comprise a third portion covering the second sidewall because it would reduce manufacturing costs.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Macelwee in view of Yu (US 20170212423 A1).
Regarding independent claim 19, Macelwee discloses a method for fabricating the nitride-based semiconductor device of claim 1, comprising: providing a semiconductor structure (Fig. 13) having a substrate (402, similarly 302 in Fig. 6), a group III-V nitride layer (412, similarly 312 in Fig. 6) and a dielectric layer (430, similarly 330 in Fig. 6); forming a recess (488) extending from the dielectric layer to the substrate; forming a metal layer (490, “optionally a conductive metal layer” [0094]) covering the dielectric layer and the recess.
Macelwee fails to teach forming a photoresist layer on the metal layer; and performing a first photolithography process and a second photolithography process on the photoresist layer; wherein the focus setting of the first photolithography process is different from the focus setting of the second photolithography process.  However, Macelwee clearly teaches a patterned metal layer (“selectively removed” [0094]) formed at various distances from the substrate (i.e. portions of 490 at bottom of 488 and above 430).
Yu teaches a method in the same field of endeavor (Fig. 1) forming a metal layer (102, “metal” [0034]), wherein forming the metal layer comprises forming a photoresist layer (104) on the metal layer; and performing a first photolithography process (108a) and a second photolithography process (108b) on the photoresist layer; wherein the focus setting of the first photolithography process is different from the focus setting of the second photolithography process (“dynamically focused” [0017]).
Forming the metal layer of Macelwee using the method of forming a metal layer of Yu would arrive at the claimed method forming a photoresist layer on the metal layer; and performing a first photolithography process and a second photolithography process on the photoresist layer; wherein the focus setting of the first photolithography process is different from the focus setting of the second photolithography process.  Yu provides a clear teaching to motivate one to modify the method of Macelwee to use the method of Yu in that it may improve manufacturing reliability (“process window” [0015]), thus improving device yield and reduce manufacturing costs.  Therefore, it would have been obvious to have the claimed method of forming a metal layer because it would reduce manufacturing costs.
Illustrated below is Fig. 1 of Yu.

    PNG
    media_image2.png
    298
    452
    media_image2.png
    Greyscale

Claims 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Macelwee in view of Yeh (US 20100112811 A1, from IDS) and Yu.
Note that claim 19 was previously addressed above, however, it’s being addressed differently here based on the reading of the reference, particularly to the assignment of the metal layer in order to address the dependent claims 20-23.
Regarding independent claim 19, Macelwee discloses a method for fabricating the nitride-based semiconductor device of claim 1, comprising: providing a semiconductor structure (Fig. 13) having a substrate (402, similarly 302 in Fig. 6), a group III-V nitride layer (412, similarly 312 in Fig. 6) and a dielectric layer (430, similarly 330 in Fig. 6); forming a recess (488) extending from the dielectric layer to the substrate; forming a metal layer (480) covering the dielectric layer.
Macelwee fails to teach forming a metal layer covering the dielectric layer and the recess.  More specifically, Macelwee fails to teach a sequence of forming the metal layer relative to forming the recess.  However, Macelwee clearly illustrates the metal layer is formed above a horizontal surface (corresponding to the upper surface of 430).
Yeh discloses a method in the same field of endeavor (Figs. 2F, 2I) forming a metal layer (230), wherein forming a metal layer covers a horizontal surface and a recess (220).  Yeh further teaches removing the metal layer from the recess to arrive at a patterned metal layer.  One of ordinary skill in the art could have substituted the method of forming a metal layer of Yeh in place of the comparable known method of Macelwee, and the results would have been predictable, because both methods form a metal layer above a horizontal surface.  Therefore, having a method forming a metal layer covering the dielectric layer and the recess would have been obvious because this known method would have obtained predictable results.
Macelwee in view of Yeh fails to teach a method forming a photoresist layer on the metal layer; and performing a first photolithography process and a second photolithography process on the photoresist layer; wherein the focus setting of the first photolithography process is different from the focus setting of the second photolithography process.  However, Macelwee clearly teaches a patterned metal layer (480).
Yu teaches a method in the same field of endeavor (Fig. 1) forming a metal layer (102, “metal” [0034]), wherein forming the metal layer comprises forming a photoresist layer (104) on the metal layer; and performing a first photolithography process (108a) and a second photolithography process (108b) on the photoresist layer; wherein the focus setting of the first photolithography process is different from the focus setting of the second photolithography process (“dynamically focused” [0017]).
Forming the metal layer of Macelwee in view of Yeh using the method of forming a metal layer of Yu would arrive at the claimed method forming a photoresist layer on the metal layer; and performing a first photolithography process and a second photolithography process on the photoresist layer; wherein the focus setting of the first photolithography process is different from the focus setting of the second photolithography process.  Yu provides a clear teaching to motivate one to modify the method of Macelwee in view of Yeh to use the method of Yu in that it may improve manufacturing reliability (“process window” [0015]), thus improving device yield and reduce manufacturing costs.  Therefore, it would have been obvious to have the claimed method of forming a metal layer because it would reduce manufacturing costs.
Regarding claim 20, Macelwee in view of Yeh and Yu discloses a method (Macelwee, Fig. 13), further comprising: forming a patterned metal layer (480); and forming a passivation layer (490) covering the patterned metal layer, wherein the passivation layer covers a sidewall of the recess and a portion of a surface of the substrate.
Regarding claim 21, Macelwee in view of Yeh and Yu discloses a method (Macelwee, Fig. 13), further comprising: performing a singulation process along the recess (sawn edge runs parallel to and along the recess, see 316 and 388 in Fig. 5), wherein the singulation process passes through the passivation layer (sawn edge passes through all layers).
Regarding claim 22, Macelwee in view of Yeh and Yu discloses a method, wherein the focus setting of the first photolithography process is selected in accordance with the top of the recess (Yu, “different vertical positions” [0017]).
Regarding claim 23, Macelwee in view of Yeh and Yu discloses a method, wherein the focus setting of the second photolithography process is selected in accordance with the bottom of the recess (Yu, “different vertical positions” [0017]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817    

/Nelson Garces/          	 Primary Examiner, Art Unit 2814